THIS CONVERTIBLE NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE SOLD, OFFERED FOR SALE,
ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS REGISTERED PURSUANT TO
THE PROVISIONS OF THE SECURITIES ACT OR AN OPINION OF COUNSEL OR OTHER
REASONABLE EVIDENCE IS OBTAINED STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
 
BRAINSTORM CELL THERAPEUTICS INC.
 
Convertible Note Due Immediately
 
U.S.$135,000.00
Petach Tikva, Israel

 
September 15, 2010
 
BrainStorm Cell Therapeutics Inc., a Delaware corporation (the “Company”), for
value received, hereby promises to pay to Thomas B. Rosedale, or his assigns
(the “Holder”), the principal sum of One Hundred Thirty Five Thousand Dollars
(US$135,000.00) (the “Original Principal Amount”), and to pay interest (computed
on the basis of a 365-day year) from the date hereof on the unpaid balance of
such principal amount from time to time outstanding at the rate of 4.00% per
annum. The Original Principal Amount represents the amount of legal fees owed to
BRL Law Group LLC (which entity is controlled by the original Holder) by the
Company through December 31, 2010, as the Company and the Holder have agreed.
 
1.           Conversion.


(a)            The Holder has the right, at its option and in its sole and
absolute discretion, to convert all or any part of the outstanding principal
amount of this Note and all accrued and unpaid interest (“Note Amount”) into
shares of the Company’s common stock, $0.00005 par value per share (“Common
Stock”). The number of shares of Common Stock to be issued upon such conversion
shall be equal to the quotient obtained by dividing the aggregate Note Amount
being converted by the Fair Market Value (as defined below). In order to convert
all or any part of the Note Amount into Common Stock, the Holder shall notify
the Company in writing (both a fax and an e-mail shall constitute a writing)
that the Holder elects to convert the Note Amount or a portion hereof specified
in such notice pursuant to this Section 1(a) (a “Conversion Notice”). Such
Conversion Notice shall also state the name or names (with address) in which the
certificate or certificates (if applicable) for shares of Common Stock which
shall be issuable on such conversion shall be issued and the date on which such
Conversion Notice is sent shall be the “Conversion Date”. For purposes of this
Note, “Fair Market Value” shall mean:


(i) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
NASDAQ system or the Over-the-Counter Bulletin Board, then the Fair Market Value
shall be the average mean of the last reported sale prices of the Common Stock
on such exchange or system on the five (5) business days prior to the Value Date
(as defined below); or
 
 
 

--------------------------------------------------------------------------------

 


 
(ii)            If the Common Stock is not so listed or so admitted to unlisted
trading privileges, the Fair Market Value shall be determined in good faith by
the Board of Directors of the Company.
 
For purposes of this Note, “Value Date” shall mean the business day two business
days prior to the Conversion Date.


(b)            Delivery of Instruction Letter for Certificates.  Within one (1)
business day after the Conversion Date, the Company shall deliver or cause to be
delivered an instruction letter to its transfer agent (or other appropriate
person or entity) and take all other necessary and appropriate actions for the
Holder to be delivered a stock certificate for the Common Stock to be received
upon conversion in whole or in part pursuant to this Section 1 or for such
Common Stock to be issued in book entry form or via Deposit/Withdrawal at
Custodian (DWAC).
 
(c)            Fractional Shares.  No fractional shares of Common Stock shall be
issuable upon conversion of this Note, but a payment in cash will be made in
respect of any fraction of a share which would otherwise be issuable upon the
surrender of this Note, or portion hereof, for conversion. Such payment shall be
based on the Fair Market Value of the Common Stock at the time of conversion of
this Note.
 
(d)            Legal Opinion.  The Company acknowledges and agrees that BRL Law
Group LLC shall be an acceptable law firm to issue any necessary legal opinions
in connection with the issuance of the shares of Common Stock and the subsequent
sale of the shares of Common Stock received upon conversion of the Note Amount
in whole or in part.
 
2.           Payment of Note Amount.  The Note Amount is due immediately and may
be paid by the Company to the Holder without advance notice.


3.            Note Register.


(a)            The Company shall keep at its principal executive office a
register (herein sometimes referred to as the “Note Register”), in which,
subject to such reasonable regulations as it may prescribe, but at its expense
(other than transfer taxes, if any), the Company shall provide for the
registration and transfer of this Note.


(b)            Whenever this Note shall be surrendered at the principal
executive office of the Company for transfer or exchange, accompanied by a
written instrument of transfer in form reasonably satisfactory to the Company
duly executed by the holder hereof or his or its attorney duly authorized in
writing, the Company shall execute and deliver in exchange therefor a new Note
or Notes, as may be requested by such holder, in the same aggregate unpaid
principal amount and payable on the same date as the principal amount of the
Note or Notes so surrendered; each such new Note shall be dated as of the date
to which interest has been paid on the unpaid principal amount of the Note or
Notes so surrendered and shall be in such principal amount and registered in
such name or names as such holder may designate in writing.
 
(c)            Upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Note and of
indemnity reasonably satisfactory to it, and upon reimbursement to the Company
of all reasonable expenses incidental thereto, and upon surrender and
cancellation of this Note (in case of mutilation) the Company will make and
deliver in lieu of this Note a new Note of like tenor and unpaid principal
amount and dated as of the date to which interest has been paid on the unpaid
principal amount of this Note in lieu of which such new Note is made and
delivered.
 
-2-

--------------------------------------------------------------------------------


 
4.           Accredited Investor Representation.  The Holder is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the
Securities Act of 1933, as amended.


5.           No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Company, but will at all times in good
faith assist in the carrying out of all the provisions of this Note and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Holder against impairment.


5.           General.
 
(a)            Successors and Assigns.  This Note, and the obligations and
rights of the Company hereunder, shall be binding upon and inure to the benefit
of the Company, the holder of this Note, and their respective heirs, successors
and assigns. The holder of this Note may transfer or assign this Note in whole
or in part without the consent of the Company so long as such transfer complies
with applicable securities laws. The Company may not assign or transfer this
Note or any of the obligations hereunder in whole or in part.
 
(b)           Recourse.   Recourse under this Note shall be to the general
unsecured assets of the Company.
 
(c)            Changes.  Changes in or additions to this Note may be made or
compliance with any term, covenant, agreement, condition or provision set forth
herein may be omitted or waived (either generally or in a particular instance
and either retroactively or prospectively), upon written consent of the Company
and the Holder.
 
(d)            Currency.  All payments shall be made in such coin or currency of
the United States of America as at the time of payment shall be legal tender
therein for the payment of public and private debts.
 
(e)            Governing Law.  This Note shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the laws of
the state of Delaware, without regard to the conflict of laws provisions of such
state.
 
(f)            Interest Rate.  If any provisions of this Note would require the
Company to pay interest hereon at a rate exceeding the highest rate allowed by
applicable law, the Company shall instead pay interest under this Note at the
highest rate permitted by applicable law.
 
********
 
 
-3-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.
 

 
BRAINSTORM CELL THERAPEUTICS INC.
         
By:
/s/ Rami Efrati
   
Name:
Rami Efrati
 
Title:
CEO



 
-4-

--------------------------------------------------------------------------------

 
 